DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1,2,3,5,8,10-16 are allowed.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to because the submitted drawings 1 and 2 are blurry and the edges are not clearly shown,  Examiner recommends submitting drawings like the clear drawings shown in equivalent WIPO PCT WO2019063219 which is the equivalent of this application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 
Examiner called applicant’s attorney Sugnwook Lee and left a message indicating the issues above.
Allowable Subject Matter
Claims 1,2,3,5,8,10-16 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
Re-claim 1, recites “inter alia” “ An electric motor configured as an internal rotor motor for driving a fan, comprising: a stator; a rotor; a drive shaft; motor electronics disposed on a first axial side of the stator; a first cooling impeller associated with the motor electronics and disposed on the first axial side of the stator on the drive shaft and which generates a first cooling air flow at least to the motor electronics during operation of the electric motor; and a second cooling impeller disposed immediately adjacent the stator on a second axial side of the stator opposite the first axial side and which has impeller blades generating a second cooling air flow at least in the axial direction along the stator during operation of the electric motor, wherein a support for the drive shaft is provided in the axial direction adjacent to the second cooling impeller, wherein the support comprises at least one drive shaft bearing integrated in an end shield, wherein the end shield has a receiving space receiving the second cooling impeller and is formed with a wall extending axially and terminating such that the wall of the end shield is formed with a circumferential edge along the terminated end of the wall, and a radial side of the stator has a terminal end, and wherein a circumferential outlet gap between the circumferential edge of the end shield and the terminal end of the stator is formed around the terminated end of the wall, via which the second cooling air flow can be conveyed radially outwards during operation of the electric motor (annotated Fig.1), wherein a radial outer edge of the impeller blade projects radially outward over a circumferential edge of a circular base formed in the second cooling impeller (see annotated Fig.2).”
  
    PNG
    media_image1.png
    434
    594
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    777
    874
    media_image2.png
    Greyscale
	The prior art of record fail to teach the combination of limitations of claims1, furthermore, the closest prior art Kitamura teach a machine with 2 impellers, but it fails to teach that the second impeller is in the end shield relieving space where the end shield has a circular wall edge along the radial side of the stator has a terminal end forming a circumferential gap between the circumferential edge of the end shield that has the space and the second cooling air flow generated by the second cooling impeller is blown out via the circumferential outlet gap around the circumferential edge along the terminated end of the circular wall, Luken fails to teach an end shield formed to house the second impeller and the terminal end of Luken is different and does not teach the gap according to the claim 1, Kitamura teach blowing air radially outward, while Luken modify the air to be blown radially inward which is not combinable specially with the new space in end shield and the specific location of the outlet gap, the prior art of record fail to herein a radial outer edge of the impeller blade projects radially outward over a circumferential edge of a circular base formed in the second cooling impeller, they fail to teach An electric motor configured as an internal rotor motor for driving a fan, comprising: a stator; a rotor; a drive shaft; motor electronics disposed on a first axial side of the stator; a first cooling impeller associated with the motor electronics and disposed on the first axial side of the stator on the drive shaft and which generates a first cooling air flow at least to the motor electronics during operation of the electric motor; and a second cooling impeller disposed immediately adjacent the stator on a second axial side of the stator opposite the first axial side and which has impeller blades generating a second cooling air flow at least in the axial direction along the stator during operation of the electric motor, wherein a support for the drive shaft is provided in the axial direction adjacent to the second cooling impeller, wherein the support comprises at least one drive shaft bearing integrated in an end shield, wherein the end shield has a receiving space receiving the second cooling impeller and is formed with a wall extending axially and terminating such that the wall of the end shield is formed with a circumferential edge along the terminated end of the wall, and a radial side of the stator has a terminal end, and wherein a circumferential outlet gap between the circumferential edge of the end shield and the terminal end of the stator is formed around the terminated end of the wall, via which the second cooling air flow can be conveyed radially outwards during operation of the electric motor, wherein a radial outer edge of the impeller blade projects radially outward over a circumferential edge of a circular base formed in the second cooling impeller. ”--.
None of the prior art search, Google Patent Search, International Search Reports, East Search, Ip.com NPL and Patent Search teach or suggest alone or in combination the combination of claim 1 above, the combination of the limitations of the claim are unique. 




    PNG
    media_image3.png
    467
    505
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    556
    589
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    351
    628
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    616
    541
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    623
    483
    media_image7.png
    Greyscale

Claims 2,3,5,8,10-16 are allowed based on dependency from allowed claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834